THEA'ITORNEYGENERAL

                            AUSTIN.      TPJXAS         78711




The Honorable David Wade, M. D.                                 Opinion   No.   H-   291
Commissioner
Texas Department    of Mental Health and                        Re:    Liability of community
     Mental Retardation                                                centers for mental
Box 12668 Capitol Station                                              health and mental retard-
Austin,  Texas 78711                                                   ation services  for injuries
                                                                       to employees,   and related
Dear   Dr.   Wade:                                                     questions

       You have asked       our opinion on two questions              which are:

                 “(1) Will Community Centers for Mental Health and
                 Mental Retardation  Services be required to comply
                 with the provisions of Article 8309h, V.A. C.S.?

                 “(2) In an action to recover damages for injury to or
                 death of an employee in the course of his employment,
                 are the defenses enumerated in Section 1 of Article
                 8306. V. A. C. S., available  to a Community Center for
                 Mental Health and Mental Retardation Services which
                 elects not to provide workman’s    compensation   benefits
                 under Section 3.08 of Article   5547-203,  V. A. C. S. 7 ”

       Article     8309h,   $ 2(a),   Vernon’s    Texas     Civil Statutes,      provides:

                         “Sec. 2. (a) All political subdivisions    of this state
                 shall become either self-insurers,        provide insurance
                 under workmen’s, compensation        insurance contracts or
                 policies,   or enter into interlocal   agreements    with other
                 political subdivisions   providing for self-insurance,      extend-
                 ing workmen’s     compensation    benefits to their employees.    ”




                                           p.    1357
The Honorable    David Wade,        page 2     (H-291)




Article 8309h was enacted pursuant to Article  3. 5 60, Texas Constitution,
and becomes effective on July 1, 1974, except as provided in § 2(b).

      Section   I of the article,    the definitions     section,   provides   in part:

                    “Section 1. The following          words and phrases as
             used in this article shall unless         a different meaning is
             plainly required by the context,          have the following mean-
             ings, respectively:

                      “(1) ‘Political subdivision’ means a county, home-
              rule city, a city, town, or village organized under the
              general laws of this state, a special district,   a school
              district,   a junior college district, or any other legally
              constituted political subdivision of the state. ”

        Community Centers for Mental Health and Mental Retardation Services
are established      by counties,   cities,  hospital districts,  school districts    or
combinations     of these bodies.      If organized by a single governmental       entity
a community center is governed by the governing board of that entity or by
an appointed board of trustees.          If organized by a combination     of governmental
entities,  a community center will be governed by an appointed board. Article
5547-203,    5 3.02,    VJ.:T. C.S.   The centers are funded from both local and state
sources.    Article    5547-203,    5 $3.09,    3.10, 3.14, V. T. C. S. ; Article  5547-204,
§ 4.03; General Appropriations          Act 1974-1975,   Acts 1973, 63rd Leg.,      ch. 659,
p. 1786, 1829.

        Community centers have been held to be political subdivisions     under
statutes concerning   social security coverage,    Attorney General Opinion M-
149 (1967) and unemployment      compensation  coverage,   Attorney General Opinion
M-1033 (1971). But they were determined       to be neither “departments    of the
state government ‘I for the purposes of Board of Control purchasing require-
ments, Attorney General Opinion M-316 (1968). nor “units of government”           for
the purpoqes of the Texas Tort Claims Act, Attorney General Opinion M-538
(1969).   The latter opinion held that community centers were merely component
parts of units of government.      Attorney General Opinion ~-1266    (1972) held that
community centers are agencies of the state, although not state agencies.          That
opinion distinguished   its holding from that in Attorney General Opinion M-538
(1969) and said:




                                         pa 1358
    I


,



         The Honorable     David Wade,    page 3    (H-291)




                             “A community center is not a political, subdivision
                      except where by statutory definition it is made so for cer-
                      tain purposes. . . . ”

                Although   under ordinary   circumstances     a community    center   could
        not be said to be made a political subdivision by the statutoiy definition in
        Article  8309h, which when stripped to its essentials    is that ” ‘[plolitical
        subdivision’ means . . . any . . . legally constituted political subdivision
        of the state, ” Article 5547-203,  5 3.08, V. T. C. S., relating to community
        centers for mental health and mental retardation      services,  compels a dif-
        ferent result.   Section 3.08 provides:

                             “Sec. 3.08.    The board or director may employ
                      and train personnel for the administration        of the various
                      programs    and services    of a community center.        The
                      board shall provide appropriate       rights,  privileges   and
                      benefits to the employees      of a community center consistent
                      with those rights,   privileges    and benefits available to
                      employees    of the governing bodies which establish the
                      center and is authorized to provide and may provide work-
                      men’s compensation      benefits.    The number of employees
                      and their salaries   shall be as prescribed     by the board of
                      trustees,   as approved by the governing body or bodies of
                      the local agency establishing     the center. ”

         The most recent amendment to this section was by the 63rd Legislature,              and
         the sole effect of that amendment was the addition of the reference          to work-
         men’s compensation       benefits.  Article  8309h and Article    5547-203,   $3.08
         are in pari materia and must be construed together.           53 Tex. Jur. 2d, Statutes
          § 186. Another factor suggesting      that the statutes must be considered      together
         is the fact that they were enacted during the same session of the Legislature,
         and each LegislPture      is presumed   to be governed by a single spirt and policy.
         53 Tex. Jur. 2d. Statutes 5 105.     Therefore,    it is our conclusion that the legis-
         lative definition of political subdivisions     for the purposes of Article    830911 is
         intended to include community centers for mental health and mental retarda-
         tion services,    and it is our opinion that community centers will be required
         under Article    8309h to provide workmen’s       compensation    benefits for their
         employees.




                                               p* 1359
The Honorable    David Wade,     page 4      (H-291)




        Article   5547-203,   5 308, permitting community centers to provide
workmen’s       compensation    benefits,  is already effective.   Article 8309h,
which we have determined         requires   community centers to provide work-
men’s compensation        benefits for their employees,     will become effective
between July I, 1974, and June 30, 1977, depending on the budget of each
center.    Article   8309h, $2(b).     V. T.C.S.

       Your second question is relevant to centers which decline to provide
benefits in the period in which coverage is permissive        rather than manda-
tory.   It is our opinion that so long as a center is not required to provide
workmen’s     compensation  benefits,  and does not elect to do so, it does not
forfeit its common law defenses.      See, Tester v. County of Terry,         Texas,
353 F.Supp.     170 (N. D. Tex. 1973): Boswell v. City of Sweetwater,         341
S. W. 2d 664 (Tex. Civ. App. Eas tland, 1961. writ ref’d.);       City of Dallas v.
Brown, 475 S. W. 2d 833 (Tex. Civ.App.        Dallas,  1971, writ ref’d,   n. r. e.);
Attorney General Opinions M-929       (1971), M-527   (1969).

                                       SUMMARY

                    Community Centers for Mental Health and Mental
             Retardation Services will be required to provide workmen’s
             compensation    benefits for their employees    when Article
             8309h, V. T. C. S., becomes effective,     but they t-nay provide
             benefits before that time.    If a center elects not to provide
             workmen’s    compensation   benefits for its employees,    it will
             not forfeit its common law defenses until the mandatory
             provisions   of Article 8309h become effective.




DAVID M. KENDALL,          Chairman
Opinion Committee




                                      pq 1360